Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a computer implemented method of processing messages from a streaming platform including a plurality of partitions, wherein each partition is configured to store messages in a sequence in which the messages were received by the partition, the sequence including a first-received message, the method comprising: receiving, by a processor, for each partition of the plurality of partitions: (i) messages stored in the partition in the sequence in which the messages were received by the partition, wherein each message in the plurality of partitions is augmented with a unique identifier comprising a timestamp, prior to being stored, by an orderer subsequent to being generated by a plurality of hardware matching processors in communication with the orderer; and receiving, by the processor, for each partition of the plurality of partitions: (ii) an end of partition signal for a partition from which a message was previously received and that does not presently contain a message; and 2U.S. Pat. App. Ser. No. 16/700,435Our Case No. 004672-17020C-US upon determining, by the processor, that a message or an end of partition signal has been received for each partition of the plurality of partitions, comparing, by the processor, the unique identifiers of each of the received first-received messages; and forwarding, by the processor, to a memory the first-received message having the earliest identifier,” as in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/EL HADJI M SALL/Primary Examiner, Art Unit 2457